Case 4:21-cv-11366-MFL-EAS ECF No. 1, PagelD.1 Filed 05/28/21 Page 1 of 6 (,

ECEIVE

JUN ~ § wuz hy

CLERK'S OFF;
US. DISTRICT COunT
ANN ARBOR, Mi

NNN NNN ANN NNN NAN ANNAN ANNAN NANA ANNAN AAA ANA AAA TC)

@@ESSOPOOOOEOOCOCOEE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

@@@OOAOOCOOOOOQOEOCOOOOACOCOEOS ~~~
Case: 4:21-cv-11366

@@@@@@@@QOCOCCO@COCEE
MR. ERIC BOONE, Judge: Leitman, Matthew F.
Plaintift MJ: Stafford, Elizabeth A.
d: 05-28-2021 At 01:54
rie USDOJ ET AL (SS)

PRIS ERIC BOONE V USDC
[SUIT IN OFFICIAL AND INDIVIDUAL CAPACITY

[Plaintiff Request A Jury Trial
Under U.S. CONST. VII}

vs.

UNITED STATES DEPARTMENT OF JUSTICE, et seq

MERRICK GARLAND, (Attorney General),

BUREAU OF PRISONS, (Director- Michael Carjaval),
FCI MILAN,(Warden, Jonathan Hemingway),

CHAD ELLISON ( Counselor FC! Milan),

D. Reeber-Romero-Licata, (Case Manger Unit F1),
Mr. Burnette (Case Manager, MIL/RIS Coordinator),

Defendant(s)
@@@@@E@SOPPEP@OEPPQEQOOMO ONG POOP OOS SOO OPO OEP] NEO OOOSLOOEOEE

@@@@@2COCCOCOOEEOECOO
MEMORANDUM OF LAW
@@O@POOPOOOOPNLOOAOQEOOOEOLEOOLES POQEOSOOMOEOOOEHOOCLOEE

@@CCOCOOL OEE OOOLEOEO
DEPRIVATION(S) OF LIFE, LIBERTY and PROPERTY [UNDER] THE ADMINISTRATIVE PROCEDURES ACT 5

U.S.C & 702
- AND
DISCRIMINATION AGAINST AMERICANS WITH DISABILITIES(ADA) [AND] AFFORDABLE CARE ACT[ACA}

AND
VIOLATIONS OF SUBSTANTIVE VESTED RIGHTS PURSUANT TO U.S. CONST. AMEND. IV, V, VII,

@@QOOQOOOOQEOOEOOOOOOEOOHOQOOQEOOCOOEOSOSOCONEEQOOCOCE
@@@CSCOE OOOO OOOEEGEE
Brief Written By, oe

Sean Fitzgerald Mescall ope
@@@GOOQOOQOOCOOAOSOOQOOOEOEOEOOOOOO OE MOEA GCOS EE OOOEOSGLOOGHE

@@@@@2@CCOCOCCECOOCOe
DATE 05-2 ~2
ERIC BOONE 4

P.O. BOX 1000
MILAN MI 48160 _
Case 4:21-cv-11366-MFL-EAS ECF No. 1, PagelD.2 Filed 05/28/21 Page 2 of 6

. {

@@CQOSCOSLOOLOCOOEQOOOOOOAOOCOOOOEQOCOOROOOOCOOCOCOOCE

@@C@@OCLOOOOOOOOOOGE
EXHAUSTION OF REMEDIES 1.

Boone, has been attempting to exhaust administrative remedies at FC! Milan, but cannot do so because of the character of
the staff and nature of the facility. The scope of the process would be to informally complain, then file a BP-9, then a BP 10,
and then when all else fails, a BP 11. Most of the time its not problematic- EVERYWHERE else in the Bureau Of Prisons. But
here at the notoriously corrupt FC! Milan, the good old boys cannot but help to acquiesce the availability of[ 1. JCounselor in F
Unit, [2.] Administrative forms that are supposed to be readily available and are not thus far. When Boone or any other inmate
has a substantive issue- other than a regular complaint- the team in F unit cannot be found, or outright deny the inmate the
forms. Or and even worse, threaten and lambast inmates who dare to challenge at:a higher level anything out of the ordinary
like petitioning the Court. Because of the unavailable forms, prejudice at the prison, and the fact that unit team consistently
stalls- creating an indefinite timeframe to produce the forms-if ever-Boone has fully exhausted accordingly. (see) McCarthy vs.

Madigan, 503 U.S 140(1992) [and], Ross vs. Blake 578 U.S. _2016 S.Ct No. 15-339.

 

FACTUAL BACKGROUND II.

Eric Antony Boone, (herein "Boone") has had a problematic experience at FCI Milan thus far. [AJnd, despite the fact he is
nearing the end of his sentence, the hindrances continue to amount accordingly. Back yonder, and many, many moos ago, he.
became incarcerated for violations of vague federal statutes. But nonetheless, he is paying his debts to society at the

notoriously corrupt institution FCI Milan.

@@OQCOPOOOOEOOOOPORNEOLNOQHNOOQOQOOEOECOOOOOLOOOOOOOOEOEEE

COC COOOCOOOEEOOE@ECGOE@
STATEMENT OF CLAIMS Il.

 

The factual basis? for the suit gives rise to Fourth, Fifth, and Eighth Amendment constitutional claims. {1.} First, | will address
the access to the courts abrogation. Not only is near impossible to complain about substantive legal issues via administrative
remedy forms, often, an inmates mail never gets to the required destination because the staff at the FC! milan either intercept
the mail and discard, or hold the mail hostage creating delays with respect to court filings with due dates. Likewise, when
administrative forms are finally obtained, if ever, they often do not get to the proper destination. Therefore this claim is violating
access to the courts under the U.S. CONST and McNamara vs. Moody 606 F. 3d. 621 (5th cir 1979) also Tuner vs. Safley, 482
U.S. (1987. Chad Ellison is the [F JUnit counselor who usually is the one violating law and his conduct has nugatory interest
with respect to the penal system. (See) Procunier vs. Martinez, 490 U.S. 78 (1987). Correspondence should be monitored at a
de-minimus level and not intercepted, and discarded absent full of contrabnd.[ AJND, FCI Milan's bogus defense is that the mail
contained illegal substances when in truth and fact it does not. And this Court will be able to read the **depositions of inmates
during the pendency of this suit via admissions. [ A]dditionally, the staff at FC! Milan open legal mail not in front of the inmate
even when its marked correctly. Merrick Garland is the Attorney General overseeing the violations at FC! Milan and is
Respondeat Supior and therefore liable for the actions and inactions at the BOP FCI Milan. Further, the Director of the Bureau
of Prisons Michael Carjaval allows the corruption at FCI Milan to go on endlessly. Either the Warden at FCI Milan, or the

internal staff inciuding Chad Ei
oath, it will show to the contrary and | will find out through subpoena and request for admissions thereto.
Case 4:21-cv-11366-MFL-EAS ECF No. 1, PagelD.3 Filed 05/28/21 Page 3 of 6

Second, | will address the individious discrimination for halfway house placement. | have completed 9.5 years in }
the Attorney General with exemplary conduct except for a couple infractions. But, taking in the totality of the circumstance’
have had good conduct. Ms. Reeber-Romero-Licata, the case manager for F Unit in FCI Milan, placed me under the guidelines
promulgated the statute 18 U.S.C 3624. She told me verbatim" the State of North Carolina is only giving out a tiny amount of
halfway house." This is untrue. | have spoken with other inmates in federal Custody with the same sentence and more dire
mental situation and worse conduct to include numerous amounts of incident reports- extremely lower than mine and have
received the "at least 6 months" required under the SECOND CHANCE ACT and up to 12 months after the implementation of
the First Step Act. | should receive at least 6 months, but because of my good conduct as required under law, there is no
penalogical reason | should receive only 4 months. And, | could be transferred to home confinement or any type of "Pre-
release" custody. Ms. Romero-Licata, | believe, was ordered by Warden Hemingway, directed by Case Manger/RRCIRIS
person, Mr. Burnette to give me de-minimus amount of pre release custody. | understand that there is no constittiouan!
guarantee to placement, but Equal Protection of the law and Procedural Due Process in light of a liberty interest under the First
Step Act requires equal application and non-discriminatory placement accordingly. Because | have been adjudged by the
Courts with cognitive disabilities, and the Affordable Care Act forbids discrimination as the same including under the Americans
With Disabilities Act, Ms. Romero-Licata- Warden Hemingway- and Director Carjaval who signs off on aforementioned, and
being held by Merrick Garland, | have been discriminated against with zero constitutional and statutory reason under the five
factors, (see) 18 U.S.C 3624(c)(1) and therefore they are all liable for there actions in connection with the deprivation of Liberty
and discrimination thereto. Bottom line, | have no incidents, no reason for the low placement, and the halfway houses in North
Carolina are willing to except me, and the BOP could still place me otherwise, to include pre-release custody and are not.

Depositions will tell the truth-hoprefully.

Next, I will address being segregated in the "hole" for an incident report | already was sanctioned for, served the punishment,
and stripped of good time. But lo and behold, | was sent AGAIN to the Segregated Housing Unit for the same exact incident,
dates time and violation. While double jeopardy does not exist inside the prison walls disciplinary context exactly, substantive
rights do. Fundamental rights and vested rights are very much alive but get violated all the time at FC! Milan. In fact, the staff
erroneously sent me to SHU for 5 weeks violating Wolff vs. McDonnell and Sandin vs. Conner. These cases bind the BOP with
respect to procedural due process and policy. And, | did not receive any type of incident report and after arguing with the

administration during there weekly “walk through" at the SHU, did they finally let me out into general population. This occurred
when the deprivation finnaly ended. While | was deprived of

from_O2- I/- 2) all the way to_(3-|b- A}

my “prison liberty" which was outside of the ordinary life there, | received an atypical hardship absent due process. | was
starved, cold, denied medical attention (there is no "sick call" in the SHU) and could not get an officer to assist me because
there is no "distress" buttons in the cells. Everywhere else in the BOP with respect to the SHU has a distress button. But FCI
Milan has open cells with bars on them from the Flintstone age. Therefore, the administration feels that there is no need for the
buttons, an inmate could just yell and be heard. There is one problem though, the officers don't answer because they believe
that the yelling is amongst the inmates and not an emergency. This a hazardous and in violation of OSHA standards,
substantive rights of inmates and a host of other laws. But FCI Milan will just make sure the paperwork looks good for Region
and the Attorney General. | am looking to correct the corruption thereby. A request for admissions, subpoenas and depositions

should uncover the truth accordingly. '
aor! Se

Finally, the water there in FCI Milan contains*corrosives, chemicals, and is often murky. In fact, | have to drink this garbage
and shower in it while Milan staff carry store bought water bottles. And, commissary does not sell water bottles so an inmate is
forced to drink the corroded water and shower in it. The pipes are from the time when Noah's Ark was buiit. And, i wouid bet
my last dollar, the pipes in FCI Milan are LEAD. In fact, when getting drinking water and because the pipes are so old, there are
small pieces of debris or Shake from the old pipes. And the pipes bust open often creating a security problem and inmates are
often absent hot water. Often, which | would allude to once a quarter per year, pipes break and no water at all is available for 24
hours at a time. But the lead pipe situation is serious and confirmed by facility's officers and inmates that work in the prison. |
will depose both accordingly. | have skin lesion, headaches, rashes and stomach problems because of FCI Milan's old worn out

Black hole of Calcutta facility- and needs new pipes and administrators thereto. All defendants are liable.

by i\
Case 4:21-cv-11366-MFL-EAS ECF No. 1, PagelD.4 Filed 05/28/21 Page 4 of 6

@@@ COOP CPO OG OC OEOO OS OG OOO OOO OOS COO OOS OS EOE EOGEEE@OE@CEE
@@@CCOCOOOCOOCOC@OEGE

CONCLUSION AND RELIEF REQUESTED

PURSUANT TO THE U.S. CONST. AMEND VII. PLAINTIFF REQUEST A JURY TRIAL ACCORDINGLY

a

Because the Department of Justice, The Attorney General, Federal Correctional institution, Milan FCi and the staif named as
defendants al! violated the substantive Constitutional rights afforded to Eric Anthony Boone, AND he request the Court;

[1.] issue a injunction for the violations in connection with the suit as follows;

[A.Jordering the FCI Milan facility to replace all old lead pipes,
[B.] add a distress signal button in the segregated housing unit,(SHU),

[C.]seli bottled water on commissary,

[D.] have the water tested frequently and reported to the Court,
[E.] order the Unit Team F counselor Ellison to not obstruct the administrative remedy process and hand out the forms as

required,
[F.] order Mrs. Reeber-Romero-Licata to adhere to statutory components pursuant to Second Chance Act, First Step Act and
their statutory provisions and place Boone in pre-release custody immediately or request at least 10% of Boones sentence

under the Acts requirements.

[2.] GRANT putative damages in the amount of $ 1,250,000.00 United States Dollars

@@COQPPPNEOMNSOLOONOQNOQOOQLEOEOOOOOCOOOEOOEOOEOCOLOOCOEE

@C@@@@C CCC OC@GOCCOOeOCE@
Suit Filed by,

oe peony Boone pursuant to 28 U.S.C & 1915
Date_OS-26-2)
Briefs Written By

Sean Fitzgerald Mescall
CCCCTOCCCSCTPS@OSCTO OOS S COCO SS SSE HOSES CSSSSESSSSSEOOEESESE
@@@@@CCCCOOCCECOEEOGE
FC! MILAN
P.O, BOX 1000
MILAN MI 48160 .

ALL DEFENDANTS ARE BE SUED IN THIER INDIVIDUAL AND OFFICIAL CAPACITY'S
P
. Case 4:21-cv-11366-MFL-EAS ECF No. 1

age 5 of 6

 

 

. “& i

  
  

 

   

4-O1-HSIM AVW NOA-“NOI

   

N4SaNd Vv sasiy:

cE REIS) eae 1

~ 8°037334SNI YON SAN3dO-83A13N NesG
S¥H8921975H1 ‘Nod OF ONIGUYMOS xOr
SRAAGIOONd ON

WW Wwindds "Honsuns
/SE3B890Nd SUM. Hala] ‘GASOIONA aa
: Ie < “AVG
4g LBP NVDIOIN "Nyaa
NOlaTuteey NOL AR yrs HN)?

   

 

- Qt)

wd huey ng
\2 NrartinQy wis
we® yas \

ONY
at

awa see

"HOW SIH HOM €BAO WIGGLE:

 

yowlad
41430 SHUT |

yzoz 0) NOT

gni2o2e.

holkh Tw ary &*i7.

aad panghya4r] 409 COT

 

 

3 .
ys s"f\ —

 

   

Nh

31b0 0000 4510 Sb4h

7oe0

~ STWHSUYIN'S'N

 

BO ane 9.09}. £44 ad
Vey CwZ yewd) pay 0’) yor (5
LGaugies MOQ 242)
 

 

Case. 4:21-cv-11366: -MEL-EAS_ECE Nat PagslO.G Filed 05/20/21 Paye 6 of 6

fa
‘ /

i.
/

i

- es
